Citation Nr: 1641397	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic ulcer disease with a history of surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to an increased disability rating for the Veteran's service-connected chronic ulcer disease.  

This case was previously before the Board in July 2011, at which time it was remanded to afford the Veteran his requested hearing.  The Veteran testified at a Board hearing in December 2011; a transcript of that hearing is associated with the claims file.  The matter was remanded for additional development in April 2014.  

In April 2016, the Veteran was notified that the Veterans Law Judge who conducted the December 2011 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter, the Board would assume he did not desire another hearing and would proceed accordingly.  In May 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay with respect to the issues on appeal, another remand is necessary in order to fairly decide the Veteran's claim.  In this regard, the Board observes that the most recent June 2014 VA examination essentially found that the Veteran had moderate symptoms of postgastrectomy syndrome and "no current anemia."  However, review of the record shows that, in a May 2016 statement, the Veteran provided a December 2015 prescription label for Cyanocobalamin as proof of VA treatment for anemia.  As there is indication of an increase in severity since the last examination, remand for an examination and opinion as to the severity of his service-connected chronic ulcer disease with a history of surgery (parietal cell vagotomy and gastroduodenostomy, hemigastrectomy, and billroth gastrojejunostomy) during the appeal period since March 2008 (one year prior to receipt of his March 2009 claim for increase) is warranted.

In a June 2014 letter, the Veteran reported that his service-connected disability "is making it more difficult to work" and he was "seriously considering taking [his] Social Security early."  The record is unclear as to whether the Veteran has been awarded Social Security Administration (SSA) disability benefits.  If so, records, if any, from SSA may be useful in adjudicating his claim and should be obtained.  Further, if the Veteran is in receipt of SSA benefits (no longer employed), he should be provided notice and assistance in submitting a claim for a total disability rating based on individual unemployability (TDIU).  

On remand, updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his service-connected chronic ulcer disease with a history of surgery since April 2014 and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  Determine whether the Veteran has ever applied for or received Social Security Disability Insurance Benefits or Supplemental Security Income. 

If the Veteran has applied for, or received, any such benefits, obtain any records relating to these claims, including any underlying medical records held by the Social Security Administration in conjunction with such claims.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).

3.  If it is determined that the Veteran is in receipt of SSA benefits (is unemployed), send him an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

4.  Thereafter, arrange for the Veteran to be afforded an examination to obtain an opinion as to the nature and severity of his service-connected chronic ulcer disease with a history of surgery.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  In particular, the examiner is requested to address the following:

a.  Describe the severity, frequency, and duration of symptomatology associated with the Veteran's service-connected chronic ulcer disease with a history of surgery (parietal cell vagotomy and gastroduodenostomy, hemigastrectomy, and billroth gastrojejunostomy) since March 2008 (one year prior to the date of receipt of his increased rating claim).

b.  In particular, at any time since March 2008 has the Veteran's chronic ulcer disease with a history of surgery more nearly approximated "severe" postgastrectomy symptoms?

Note: "Moderate" symptoms include less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  "Severe" symptoms include nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

c.  Further, please address the impact of the Veteran's chronic ulcer disease with a history of surgery on his ability to perform occupational tasks in a work-like setting.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinic data and medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the claim on appeal (to include consideration for TDIU based on the Veteran's chronic ulcer disease with a history of surgery if he is no longer employed).  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

